The Chancellor.
The bill discloses the case of an ejectment brought by a grantor against his own grantee. The defendants in the ejectment, claim under the plaintiffs themselves, and set up a legal title. There are no equitable circumstances connected with it; nothing that prevents a full defence being made at law, or that calls for the peculiar powers of this court. The only question between the parties, so far as Í can discover, is a legal question, and properly triable in the court where it now is.
It is a general rule, that when a bill is brought to establish a legal title, and for a perpetual injunction, it will be dismissed : 2 Bro. P. C. 39. The trial must be at law. There are cases in which this court will interfere by injunction, but it must be after repeated trials at law, and for the sake of preventing useless litigation.
It does not alter the case, that the suit is brought by the receivers. They stand in the place of the company, the grantors, and will be bound by their lawful acts. And if they intend to *200rely upon the ground of fraud in the conveyance, and choose-to go into a court of law to sustain it and establish their own title, this court will not interfere to restrain them. The complainant, De Groot, does not allege that he is unable to make a propeí defence at law, nor does he seek a discovery to aid him.
Application denied.